DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20170255214) in view of Lim (US 20160180773).
	As to claim 1, Ho et al.’s figure 1 shows system comprising: a plurality of voltage regulator circuits (Regulator_1 – Regulator_N), each circuit configured to produce a voltage for circuitry of one channel of a multi-channel transceiver (using the voltage regulators in an optical transceiver is seen as an obvious design preference to provide stable regulated voltages); an analog multiplexer circuit (S1a-SNa) configured to selectively route the output of the voltage regulator to a single comparison circuit (105 or 205 in figure 2A).  The figures fail to show that circuit 105 or 205 comprising a processor.  However, Lim’s figure 3 shows a modification of comparator circuit 200 in figure 2 which is similar to Ho et al.’s circuit 105 or 205.  Lim’s modification circuit 400 and 540 provides more precise control signal to voltage regulator 520.  Therefore, it would have been obvious to one having ordinary skill in the art to use Lim’s comparator circuit figure 3, which includes 400 and 540 for Ho et al.’s comparator 105 or 205 for the purpose of providing more precise compared signal.  Therefore, the modified Ho et al.’s figure 1 shows a single comparison circuit (Lim’s 400 in the modified 105) configured to compare an output of the voltage regulator to a target reference voltage (Vref or Lim Vr) and produce an error signal (output of 440) representing a difference between the output of the voltage regulator and the target reference voltage; a processor (Lim’s 540 in the modified 105) configured to accept the error signal and produce a feedback signal for the voltage regulator circuits, wherein the feedback signal is operable to adjust to voltage to minimize the difference; circuitry (S1b-SNb) configured to route the feedback signal to one of the plurality of voltage regulator circuits.  The modified Jimenez-Olivares et al.’s figure fails shows that the voltage regulator circuits, the analog multiplexer circuit, and the single comparison circuit and the processor are contained within a single integrated circuit (210).  However, circuit elements contained within a single integrated circuit is well known in the art.  It would have been obvious to one skill in the art to configure elements in the modified Ho et al.’s figure 1 within a single integrated circuit chip for the purpose of matching temperature variation and saving space.  
	As to claim 2, the modified Ho et al.’s figure shows that the target reference voltage is unique for each of the plurality of voltage regulators (see figure 4A).
As to claim 3, the modified Ho et al.’s figure 1 shows that the target reference voltage is a predetermined target voltage.
As to claim 4, electronic devices on separate chips is well known in the art.  It would have been obvious to one having ordinary skill in the art to configure derive the target reference voltage from another chip measurement for the purpose of allowing device to be externally controlled. 
As to claim 5, the modified Ho et al.’s figure 1 shows that that circuit is configured to produce said feedback signal while said multi-channel optical transceiver is receiving at least one channel of communication (using the device in an optical transceiver is seen as an obvious design preference in order to provide precise regulated voltages).
As to claim 6, the modified Ho et al.’s figure 1 shows that the error signal is a digital signal.
As to claim 7, the modified Ho et al.’s figure 1 shows that said processor comprises a digital signal processor dedicated to generating said feedback signal.
As to claim 8, the modified Ho et al.’s figure 1 shows that said processor comprises state machine logic operable to produce said feedback signal independently of executing a stored program (that is stored in Lim’s 720 or 730).
As to claim 9, the modified Ho et al.’s figure 1 shows that the analog multiplexer comprising plurality of analog switches corresponding to each channel of the multi-channel optical transceiver.  
As to claim 11, the modified Ho et al.’s figure 1 shows that said single comparison circuit comprises an isolation circuit.
As to claim 12, the modified Ho et al.’s figure 1 shows a method comprising: identifying a target node (output of one of the voltage regulators) from among a plurality of nodes within an integrated circuit; configuring an analog multiplexer (S1a-SNa) to couple said target node to a single comparison circuit (Lim’s 460); digitalizing an analog value of the target node (by Lim’s 480); setting a target value for said target node (by Ho’s 410 in figure 4), wherein the setting is independent of an analog to digital converter; comparing (by Lim’s 440), in a digital domain, said digitized analog value of said target node to said target value; generating a feedback signal (by Ho’s S1b-SNb) to adjust said analog value of said target node toward said target value for said target node.
As to claim 13, the modified Ho et al.’s figure 1 shows that said analog multiplexer is configurable to route the outputs of a plurality of voltage regulators to said single comparison circuit.
As to claim 14, the modified Ho et al.’s figure 1 shows that said single comparison circuit comprises an analog to digital converter.
As to claim 16, the modified Ho et al.’s figure 1 shows that said target value for said target node is at least partially determined from a measured value of a different node within said integrated circuit (it would have been obvious to one having ordinary skill in the art to select a measured voltage as a target voltage for the purpose of achieving desired regulated voltage).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20170255214) in view of Lim (US 20160180773) and Jimenez-Olivares et al. (US 20190311773).
As to claim 15, The modified Ho et al.’s figure 1 shows the step of setting a threshold value for said target node.  The figure fails to teach the step of terminating said generating if said digitized analog value of said target node is within said threshold value of said target value for said target node.  However, Jimenez-Olivares et al.’s figure shows a similar circuit that terminates the generating its feedback signal when the value of its target node is within a threshold value of the target value of the target node (¶0029 teaches that “when the stop signal indicates that the target voltage matches the output voltage from the reference regulator 331, in some examples, the control circuit 315 completes the self-trimming process”).  Therefore, it would have been obvious to one having ordinary skill in the art to terminate the step of generating in Ho et al.’s circuit if said digitized analog value of said target node is within said threshold value of said target value for said target node for the purpose of saving power consumption.  

Claims 10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20170255214) in view of Lim (US 20160180773) and Reyneri (US 4813041).
As to claim 10, the modified Ho et al.’s figure 1 fails to show the detail of multiplexer circuit as claimed.  However, Reyneri’s figure 1 shows equivalent multiplexer circuits.  It would have been obvious to one having ordinary skill in the art to use Reyneri’s multiplexer circuit for Ho et al.’s multiplexer circuit due to the doctrine of equivalent function and providing more precise selected signal.  Thus, the modified Ho et al.’s figure 1 shows that the analog multiplexer circuit is configured to cascade a voltage output of one of said plurality of voltage regulator circuits corresponding to a first channel of said multi-channel transceiver through one of said plurality of analog switches corresponding to a second channel of said multi-channel optical transceiver.
As to claim 17, the modified Ho et al.’s figure 1 shows a system comprising: a first functional block (Reyneri’s switches that are inputted with I1-I4, C and /C) comprising: a first plurality of analog circuits (switches); and a first multiplexer (the switches) comprising inputs coupled to a first plurality of nodes of said first plurality of analog circuits; a second functional block (Reyneri’s switches that are inputted with B and /B) comprising: a second plurality of analog circuits; and a second multiplexer (the switched inputted by B and /B) comprising inputs coupled to a second plurality of nodes of said second plurality of analog circuits, wherein said first multiplexer of said first functional block and said second analog multiplexer of said second functional block are configured in a cascade arrangement to send an analog value input of said first multiplexer to an input of said second multiplexer; a single measurement circuit (Lim’s 400 in the modified Ho et al.’s 105) configured to digitize (by Lim’s 480) a selected one target node value of said first and second plurality of nodes; digital circuitry (Lim’s 440) configured to compare a digitized value of said analog value of one of said plurality of nodes to a target value for said one of said plurality of nodes; and said digital circuitry further configured to generate a feedback signal to control said selected one analog value toward said target value for said one of said plurality of nodes.
As to claim 18, the modified Ho et al.’s figure 1 shows that said digital circuitry comprises a finite state machine (digital comparator) that operates independently of software.
As to claim 19, the modified Ho et al.’s figure 1 shows that said target value is derived from an on-chip measurement of a different node.
As to claim 20, the modified Ho et al.’s figure 1 shows that the circuit is configured to identify a value difference between two different analog nodes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842